Gildersleeve, J.
This is an appeal from an order dismissing the plaintiffs complaint herein. The facts leading up to the making of the order appealed from áre not in dispute. The action was brought to recover for personal injuries received by the plaintiff through the alleged negligence of the defendant. Issue was joined in the City Court, notice of trial served, a note of issue filed; and the case was placed upon the calendar in March, 1904, but was not reached for trial. Some time thereafter the justices of the City Court made a rule requiring a new note of issue to be filed on or before September 1, 1905. This rule was again readopted in June, 1906, and reads ‘as follows:
" Ordered, that the Clerk of the City Court of the City of Hew York make up a new calendar of the trial issues for October, 1906. Causes noticed for the first time for the October term shall follow on the General Calendar according to their dates of issue. Ho cause upon the present Gc eral Calendar shall be placed upon the new calendar unless a new note of issue — for which no fee will be charged — be filed with the Clerk from July 1 and on or before the 1st day of September, 1906, stating that the same has not been disposed of or settled and specifying thereon the date of issue and the number on the present calendar. And no cause on the present calendar shall retain its place upon the *520new calendar unless such note of issue above mentioned he filed prior to the date above stated. And no orders shall be issued restoring to its place on the calendar any cause for which a neto note of issue has not been filed on or before the above date. The call from said new calendar to commence with the cause next succeeding on the present General Calendar the cause last reached in June.
“Adopted in convention June 1, 1906.
“ Thomas F. Smith,

“Cleric."

The appellant in August, 1905, intending to conform to the practice laid down by said rule, prepared a new note of issue and entrusted the same to his law clerk to be filed. Again, in August, 1906, the plaintiff’s attorney’prepared a note of issue for filing in conformity to the rule of the City Court as aforesaid, and then discovered for the first time that, for some unknown reason, the case was not upon the calendar, it having evidently been dropped therefrom in 1905, the note of issue for that year not having been, filed. The plaintiff’s attorney thereupon immediately sent a stipulation to the defendant, asking that the case be restored to' the calendar. This was refused and, soon after, in September, 1906, and before the trial terms were open after the summer vacation, the defendant moved to dismiss the complaint for failure to comply with the rule; and the motion was thereupon. granted. It would seem that the only neglect, if any there was, with which the plaintiff is properly chargeable, is his failure to file a new note of issue in accordance with the provisions of the rule adopted by the justices of the City Court in the year 1905. That he acted in good faith and made an effort to so comply with the rule is not disputed, and, only until he attempted to comply with the same rule promulgated in 1906, did he discover that his clerk had not filed a note of issue in 1905, or, if one was filed, the clerk of the City Court had overlooked it in making up the new calendar for 1905, and the case was not on the calendar. The rule itself is of somewhat doubtful construction. It requires that, before a case can be placed upon the new cal*521endar, ordered to be made up by the clerk, a “ new note of issue ” must be filed. A comparison of the phraseology of the rule with that promulgated by the Appellate' Division providing for the making of a new calendar in the Supreme Court shows a marked dissimilarity between the two rules. In the Appellate Division rule, before a case can be placed upon the new calendar a “ notice ” must be filed setting forth the same facts as are required to be set forth in the “ note of issue ” provided for by the City Court rule. The City Court rule further provides that “ no order shall be issued restoring to its place on the calendar any cause for which a new note of issue has not been filed on or before the above date.” This provision is not included in the Appellate Division rule. The effect of the City Court rule is that, in a case similar to the one at bar, if, for any reason, no matter how valid, a party had failed to file a new note of issue in 1905, no order could be granted restoring the case to the calendar in 1906, or ever, without a violation of the express terms of the rule. While it is true that the court has power within reasonable grounds to regulate its own calendar and may, independent of the statute, determine what case may be tried first, or, in other words, may regulate its order of business (Hammond v. Shaffer, 30 N. Y. St. Repr. 831), it cannot malee a rule which in terms or effect violates the provisions of the Code of Civil Procedure. Gormerly v. McGlynn, 84 N. Y. 284. Section 977 of the Code provides that the “ appellate division of each department may provide by rule for the making up of calendars in each county embraced within the department ” and that in the county of Hew York “ when a party has served a notice of trial and filed a note of issue for a term at which the case was not tried, it is not necessary for him to serve a new notice of trial or file a new note of issue for a succeeding term, and the action must remain on the calendar until disposed of.” So far as a rule is inconsistent with the provisions of the Code, thus far it is invalid. Code Civ. Pro., § 323. The authority, therefore, of the justices of the City Court to make and enforce the provisions of the rule aforesaid may well be doubted. There is nothing in the *522record tending to show that issues, younger than those in the case - at bar, were reached and tried in 1905; and, as the plaintiff, upon discovery that no new note of issue was filed in 1905, promptly asked the defendant to consent by stipulation to restore the case to the calendar and his request was refused, such refusal certainly tended to prevent an early trial of the action and plaintiff’s only remedy, in view of the provisions of the. rule aforesaid, was to oppose the motion to dismiss and to apply to this court for relief by appealing from the order dismissing the case. In any view of the facts, the dismissal of the complaint was too harsh a punishment for any seeming neglect in failing to comply in 1905 with the rule aforesaid Should this order be sustained, plaintiff would lose his right of action against the defendant, the Statute of Limitations having run.
The order appealed from will be reversed, without costs, but with disbursements to the plaintiff and the case restored to the calendar of the Oity Court, date of trial to be fixed by that court.
Order- reversed, without costs, but with disbursements to the plaintiff and case restored to the calendar of the City Court, that Court to fix day of trial.
Amend, J., concurs.